Electronically Filed
                                                          Supreme Court
                                                          SCWC-29927
                                                          29-MAY-2013
                                                          11:22 AM




                               SCWC-29927


             IN THE SUPREME COURT OF THE STATE OF HAWAI#I




        EMILY THOMAS-YUKIMURA, Respondent/Plaintiff-Appellee,


                                  vs.


           DAVID YUKIMURA, Petitioner/Defendant-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 29927; FC-D NO. 07-1-0098)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            The Application for Writ of Certiorari filed on April

15, 2013 by Petitioner/Defendant-Appellant David Yukimura is

hereby accepted.

            IT IS FURTHER ORDERED, that no oral argument will be

held in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, May 29, 2013.

David Yukimura,                   /s/ Mark E. Recktenwald
pro se
                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack




                                  2